DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.1 7(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.


Remarks
Claims 1 and 23 are amended.
Claims 5, 8-9, 14-22, and 24-27 are cancelled.
Claims 1-4, 6-7, 10-13, and 23 are pending.


Claim Objections
Claim 10 is objected to because of the following informality:
	Claim 10 is objected to because of the informality in the recitation "of claim 9" in line 1.  Examiner suggests changing the recitation to “of claim 1”.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-7, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over LAM (US 20130278989 A1) in view of HWANG (KR 20160029337 A, see English Machine Translation) and YOON (Application of transparent dye-sensitized solar cells to building integrated photovoltaic systems), LUTERO (Transparent Solar Panels Can Turn Windows Into Powerplants), and TSAI (US 20110303282 A1).
	Regarding claim 1, LAM teaches an electricity generating window (see the self-powered window with an energy-harvesting power source 161, see Fig. 10) comprising:
a first glass pane (first pane 112; [0148] For ease of description, a naming convention for reference to the particular surfaces of the multiple glass panes in an insulating glass unit (IGU), relative to the installation site, is used in the art; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the glass material for the pane in the device of LAM, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144)) including an inner surface (see the inner surface of the first pane 112) (see Fig. 10); 
a second glass pane (second pane 114; [0148] For ease of description, a naming convention for reference to the particular surfaces of the multiple glass panes in an insulating glass unit (IGU), relative to the installation site, is used in the art; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the glass material for the pane in the device of LAM, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144)) including an inner surface (see the inner surface of the second pane 114) (see Fig. 10); and 
a photovoltaic device (an energy-harvesting power source (solar cell) 161; [Abstract], an energy-harvesting power source such as a solar cell; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the solar cell for the energy-harvesting power source in the device of LAM, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144)) formed on the inner surface of the first glass pane or the inner surface of the second glass pane (see Fig. 10), the photovoltaic device having a plurality of peripheral edges including a first peripheral edge and a second peripheral edge opposing the first peripheral edge (see the the plurality of peripheral edges of the energy-harvesting power source (solar cell) 161 in Fig. 10, which includes the left peripheral edge and the right peripheral edge opposing the left peripheral edge) (see Fig. 10).
	Regarding the claimed “the photovoltaic device comprising: a first transparent electrode layer; a second transparent electrode layer; and one or more active layers configured to absorb ultraviolet or near-infrared light and transmit visible light; a first busbar positioned on the first peripheral edge but not the second peripheral edge and in contact with the first transparent electrode layer; and a second busbar positioned on the second peripheral edge but not the first peripheral edge and in contact with the second transparent electrode layer”, LAM teaches the photovoltaic device (see the discussion above), but does not explicitly discloses the claimed features.  However, HWANG discloses a dye-sensitive solar cell and teaches the photovoltaic device (dye-sensitive solar cell in Figs. 2-3) comprising: a first transparent electrode layer (transparent conductive films 111); a second transparent electrode layer (transparent conductive films 121); and one or more active layers (P7, semiconductor electrode 130 composed of nanoparticles of a metal oxide (TiO2) and a photosensitive dye); a first busbar (cathode bus bar 181) positioned on the first peripheral edge (see the left peripheral edge) but not the second peripheral edge (see Figs. 2-3) and in contact with the first transparent electrode layer (in contact with the transparent conductive film 111) (see Figs. 2-3); and a second busbar (anode bus bar 182) positioned on the second peripheral edge (see the right peripheral edge) but not the first peripheral edge (see Figs. 2-3) and in contact with the second transparent electrode layer (in contact with the transparent conductive film 121) (see Figs. 2-3).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have substituted the solar cell in the device of LAM with the dye-sensitive solar cell in Figs. 2-3 of HWANG, because the simple substitution of a known element known in the art to perform the same function is a matter of obviousness (see MPEP 2141 {III } { B }) and because the selection of a known material based on its suitability for its intended use supports a prima face obviousness determination (see MPEP 2144.07: SinClair & Carroll Co. v. InterChemical Corp.).
	Regarding the claimed “configured to absorb ultraviolet or near-infrared light and transmit visible light”, modified LAM discloses the dye-sensitive solar cell with the semiconductor electrode composed of nanoparticles of a metal oxide (TiO2) and a photosensitive dye (see the discussion above).  YOON discloses a dye-sensitized solar cell with TiO2 film adsorbed with N719 dye (see Figs. 1-3).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the TiO2 film adsorbed with N719 dye for the one or more active layers in the device of modified LAM as taught by YOON, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).  Therefore, modified LAM teaches one or more active layers (see the TiO2 film adsorbed with N719 dye) configured to absorb ultraviolet or near-infrared light and transmit visible light (TiO2 semiconductor has a band gap of 3.2 eV, which absorbs UV light and transmit visible light, and N719 dye absorbs UV light and Visible light and transmits UV light and visible light as well; Additionally, Fig. 3b of YOON shows that the TiO2 film adsorbed with N719 dye absorbs ultraviolet or near-infrared light and transmit visible light; see Figs. 2a, 3b of YOON; Since there is no further limitation for the degree of “absorb ultraviolet or near-infrared light” and “transmit visible light”, any material which has any degree of absorbance of ultraviolet or near-infrared light and transmittance of visible light is considered to meet the limitation “transmit visible light”).
	Regarding the claimed “the photovoltaic device overlapping an entirety of the inner surface of the first glass pane or the second glass pane”, LAM teaches the photovoltaic device overlapping the inner surface of the first glass pane or the second glass pane (see the discussion above), but does not explicitly disclose the claimed “overlapping an entirety”.  However, LUTERO discloses transparent solar panel window, wherein the photovoltaic device overlaps an entirety of the surface of the window pane (see the photo of LUTERO).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the energy-harvesting power source (solar cell) of modified LAM so as to overlap the entirety of the inner surface of the first glass pane or the second glass pane as taught by LUTERO, because the change in configuration of a device is obvious absent persuasive evidence that the particular configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).
	Regarding the claimed “a low emissivity (low-E) layer configured to reflect infrared light, wherein the low-E layer is positioned between the photovoltaic device and the second glass pane, and wherein the first glass pane is configured to face an external environment”, modified LAM discloses the photovoltaic device (see the discussion above) and the second glass pane (see the second pane 114), and wherein the first glass pane (see the first pane 112) is configured to face an external environment (see Fig. 10 of LAM), but does not explicitly disclose the claimed “a low emissivity (low-E) layer configured to reflect infrared light, wherein the low-E layer is positioned between the photovoltaic device and the second glass pane”.  However, TSAI discloses a solar glass, which is used for building-integrated photovoltaic (BIPV), comprising a front glass substrate, a first electrode layer / a photoelectric conversion layer / a second electrode layer, a low emissivity (Low-E) film, and a back glass substrate (see Fig. 1, Abstract, [0020]-[0029]), wherein the Low-E film 60 allows visible light to pass through and reflects infrared light [0026] and the Low-E film 60 may block out the infrared rays in the sunlight [0028].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the Low-E film between the energy-harvesting power source (solar cell) and the second pane in the device of modified LAM as taught by TSAI, because the Low-E film allows visible light to pass through and reflects infrared light and block out the infrared rays in the sunlight.

	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
	LAM teaches a spacer (see the spacer 120) separating the first glass pane and the second glass pane by a cavity (see the cavity between the first pane 112 and the second pane 114), wherein the spacer forms a closed loop outside a perimeter of the photovoltaic device but within a perimeter of the first glass pane or the second glass pane (see Fig. 10 and [0148]), wherein the first busbar and second busbar are within a perimeter formed by the spacer or underneath the spacer (see the discussion above and the rejection of claim 1; The cathode bus bar and the anode bus bar are within the perimeter formed by the space 120 in Fig. 10 of LAM).

	Regarding claim 3, Applicant is directed above for a full discussion as applied to claim 2.
	Regarding the claimed “an encapsulation layer on the photovoltaic device and within the perimeter formed by the spacer”, modified LAM disclose a Polyvinyl butyral (PVB) layer to adhere the Low-E film 60 to the second electrode layer 50 (see [0026] of TSAI).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the Polyvinyl butyral (PVB) layer in the device of modified LAM as taught by TSAI, because the Polyvinyl butyral (PVB) layer provides the adhesion of the Low-E film and the solar cell.  Therefore, modified LAM teaches an encapsulation layer (see the Polyvinyl butyral (PVB) layer, which has a capability of encapsulation) on the photovoltaic device and within the perimeter formed by the spacer (see the rejection of claim 1, Fig. 10 of LAM, Fig. 1 of TSAI).

	Regarding claim 4, Applicant is directed above for a full discussion as applied to claim 3.
	Modified LAM teaches the encapsulation layer comprises one or more thin film encapsulation layers (see the Polyvinyl butyral (PVB) layer, which is considered to be a thin film encapsulation layer) (see the rejection of claim 3, Fig. 1 of TSAI).

	Regarding claim 6, Applicant is directed above for a full discussion as applied to claim 3.	Modified LAM teaches the encapsulation layer comprises a glass panel or a laminated barrier layer (The Polyvinyl butyral (PVB) layer has a capability of laminated barrier) (see the rejection of claim 3 and Fig. 1 of TSAI).

	Regarding claim 7, Applicant is directed above for a full discussion as applied to claim 2.	
	Modified LAM teaches two wires (see the two connectors 162), each wire electrically connected to the first busbar or the second busbar (Each of the two connectors 162 is necessarily connected to the cathode bus bar or the anode bus bar) and passing through the spacer (see Fig. 10 of LAM) via an air-tight seal in the spacer (LAM: Fig. 10, [0155] attaching the first pane to the second pane via a perimeter seal, thereby defining a sealed space between the first and the second pane).  

	Regarding claim 10, Applicant is directed above for a full discussion as applied to claim 9.
	Regarding the claimed “an encapsulation layer positioned between the photovoltaic device and the low-E layer”, modified LAM disclose a Polyvinyl butyral (PVB) layer to adhere the Low-E film 60 to the second electrode layer 50 (see [0026] of TSAI).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the Polyvinyl butyral (PVB) layer between the Low-E film and the solar cell in the device of modified LAM as taught by TSAI, because the Polyvinyl butyral (PVB) layer provides the adhesion of the Low-E film and the solar cell.  Therefore, modified LAM teaches an encapsulation layer (see the Polyvinyl butyral (PVB) layer, which has a capability of encapsulation) positioned between the photovoltaic device and the low-E layer (see the discussion above).

	Regarding claim 11, Applicant is directed above for a full discussion as applied to claim 1.	
	Modified LAM teaches the photovoltaic device is laminated between the first glass pane and the second glass pane (LAM: see Fig. 10, [0150] an energy-harvesting power source is affixed to surface of the second pane; It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the energy-harvesting power source (solar cell) so as to be affixed to the surface of the second pane, because the change in configuration of a device is obvious absent persuasive evidence that the particular configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04)).

	Regarding claim 12, Applicant is directed above for a full discussion as applied to claim 1.	
	Modified LAM teaches a functional device (see the variable transmittance layer with the EHPS and controls) electrically coupled to the photovoltaic device (LAM: see Fig. 10, [0152] An electrical system for electrically connecting the electrodes of the variable transmittance layer with the EHPS and controls may comprise connectors 162 (between the EHPS and controls) and connectors 163 between the controls and electrodes of the variable transmittance optical filter 116).

	Regarding claim 13, Applicant is directed above for a full discussion as applied to claim 12.	
	Modified LAM teaches the functional device includes an electrochromic device (LAM: [0079] A switching material (“transition material”) reversibly interconverts between a first state of light transmittance and a second state of light transmittance and may be electrochromic; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have substituted the variable transmittance layer with the electrochromic material layer, because the simple substitution of a known element known in the art to perform the same function is a matter of obviousness (see MPEP 2141 {III} {B}) and the selection of a known material based on its suitability for its intended use supports a prima face obviousness determination (see MPEP 2144.07: Sinclair & Carroll Co. v. Interchemical Corp.).).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over LAM (US 20130278989 A1) in view of HWANG (KR 20160029337 A, see English Machine Translation), YOON (Application of transparent dye-sensitized solar cells to building integrated photovoltaic systems), MEARIAN (Solar windows can power buildings), and TSAI (US 20110303282 A1).
	Regarding claim 23, LAM teaches an electricity generating window (see the self-powered window with an energy-harvesting power source 161, see Fig. 10) comprising:
a first glass pane (first pane 112; [0148] For ease of description, a naming convention for reference to the particular surfaces of the multiple glass panes in an insulating glass unit (IGU), relative to the installation site, is used in the art; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the glass material for the pane in the device of LAM, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144)) including an inner surface (see the inner surface of the first pane 112) (see Fig. 10); 
a second glass pane (second pane 114; [0148] For ease of description, a naming convention for reference to the particular surfaces of the multiple glass panes in an insulating glass unit (IGU), relative to the installation site, is used in the art; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the glass material for the pane in the device of LAM, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144)) including an inner surface (see the inner surface of the second pane 114) (see Fig. 10); and 
a photovoltaic device (an energy-harvesting power source (solar cell) 161; [Abstract], an energy-harvesting power source such as a solar cell; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the solar cell for the energy-harvesting power source in the device of LAM, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144)) formed on a region of the inner surface of the first glass pane or the inner surface of the second glass pane (see the region of the inner surface of the first pane 112 or the inner surface of the second pane 114) (see Fig. 10), the region occupying at least half of the inner surface of the first glass pane or the inner surface of the second glass pane (see the region occupying at least half of the inner surface of the first pane 112 or the inner surface of the second pane 114), the photovoltaic device having a plurality of peripheral edges including a first peripheral edge and a second peripheral edge opposing the first peripheral edge (see the the plurality of peripheral edges of the energy-harvesting power source (solar cell) 161 in Fig. 10, which includes the left peripheral edge and the right peripheral edge opposing the left peripheral edge) (see Fig. 10).
	Regarding the claimed “the photovoltaic device comprising: a first transparent electrode layer; a second transparent electrode layer; and one or more active layers configured to absorb ultraviolet or near-infrared light and transmit visible light; a first busbar positioned on the first peripheral edge but not the second peripheral edge and in contact with the first transparent electrode layer; and a second busbar positioned on the second peripheral edge but not the first peripheral edge and in contact with the second transparent electrode layer”, LAM teaches the photovoltaic device (see the discussion above), but does not explicitly discloses the claimed features.  However, HWANG discloses a dye-sensitive solar cell and teaches the photovoltaic device (dye-sensitive solar cell in Figs. 2-3) comprising: a first transparent electrode layer (transparent conductive films 111); a second transparent electrode layer (transparent conductive films 121); and one or more active layers (P7, semiconductor electrode 130 composed of nanoparticles of a metal oxide (TiO2) and a photosensitive dye); a first busbar (cathode bus bar 181) positioned on the first peripheral edge (see the left peripheral edge) but not the second peripheral edge (see Figs. 2-3) and in contact with the first transparent electrode layer (in contact with the transparent conductive film 111) (see Figs. 2-3); and a second busbar (anode bus bar 182) positioned on the second peripheral edge (see the right peripheral edge) but not the first peripheral edge (see Figs. 2-3) and in contact with the second transparent electrode layer (in contact with the transparent conductive film 121) (see Figs. 2-3).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have substituted the solar cell in the device of LAM with the dye-sensitive solar cell in Figs. 2-3 of HWANG, because the simple substitution of a known element known in the art to perform the same function is a matter of obviousness (see MPEP 2141 {III } { B }) and because the selection of a known material based on its suitability for its intended use supports a prima face obviousness determination (see MPEP 2144.07: SinClair & Carroll Co. v. InterChemical Corp.).
	Regarding the claimed “configured to absorb ultraviolet or near-infrared light and transmit visible light”, modified LAM discloses the dye-sensitive solar cell with the semiconductor electrode composed of nanoparticles of a metal oxide (TiO2) and a photosensitive dye (see the discussion above).  YOON discloses a dye-sensitized solar cell with TiO2 film adsorbed with N719 dye (see Figs. 1-3).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the TiO2 film adsorbed with N719 dye for the one or more active layers in the device of modified LAM as taught by YOON, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).  Therefore, modified LAM teaches one or more active layers (see the TiO2 film adsorbed with N719 dye) configured to absorb ultraviolet or near-infrared light and transmit visible light (TiO2 semiconductor has a band gap of 3.2 eV, which absorbs UV light and transmit visible light, and N719 dye absorbs UV light and Visible light and transmits UV light and visible light as well; Additionally, Fig. 3b of YOON shows that the TiO2 film adsorbed with N719 dye absorbs ultraviolet or near-infrared light and transmit visible light; see Figs. 2a, 3b of YOON; Since there is no further limitation for the degree of “absorb ultraviolet or near-infrared light” and “transmit visible light”, any material which has any degree of absorbance of ultraviolet or near-infrared light and transmittance of visible light is considered to meet the limitation “transmit visible light”).
	Regarding the claimed “the photovoltaic device overlapping an entirety of the inner surface of the first glass pane or the second glass pane except for outer edges of the first glass pane or the second glass pane”, LAM teaches the photovoltaic device overlapping the inner surface of the first glass pane or the second glass pane (see the discussion above), but does not explicitly disclose the claimed “overlapping an entirety except for outer edges of the first glass pane or the second glass pane”.  However, MEARIAN discloses solar windows, wherein the photovoltaic cell overlaps an entirety of the surface of the window glass pane except for outer edges of the window glass pane (see the photos of MEARIAN).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the energy-harvesting power source (solar cell) of modified LAM so as to overlap the entirety of the inner surface of the first glass pane or the second glass pane except for outer edges of the first glass pane or the second glass pane as taught by MEARIAN, because the change in configuration of a device is obvious absent persuasive evidence that the particular configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).
	Regarding the claimed “a low emissivity (low-E) layer configured to reflect infrared light, wherein the low-E layer is positioned between the photovoltaic device and the second glass pane, and wherein the first glass pane is configured to face an external environment”, modified LAM discloses the photovoltaic device (see the discussion above) and the second glass pane (see the second pane 114), and wherein the first glass pane (see the first pane 112) is configured to face an external environment (see Fig. 10 of LAM), but does not explicitly disclose the claimed “a low emissivity (low-E) layer configured to reflect infrared light, wherein the low-E layer is positioned between the photovoltaic device and the second glass pane”.  However, TSAI discloses a solar glass, which is used for building-integrated photovoltaic (BIPV), comprising a front glass substrate, a first electrode layer / a photoelectric conversion layer / a second electrode layer, a low emissivity (Low-E) film, and a back glass substrate (see Fig. 1, Abstract, [0020]-[0029]), wherein the Low-E film 60 allows visible light to pass through and reflects infrared light [0026] and the Low-E film 60 may block out the infrared rays in the sunlight [0028].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the Low-E film between the energy-harvesting power source (solar cell) and the second pane in the device of modified LAM as taught by TSAI, because the Low-E film allows visible light to pass through and reflects infrared light and block out the infrared rays in the sunlight.


Response to Arguments
	Applicant's arguments filed on 04/29/2022 have been fully considered, but they are not persuasive.
	Regarding claims 1 and 23, Applicant’s argument regarding that the prior art does not teach or suggest the limitation “a low emissivity (low-E) layer configured to reflect infrared light, wherein the low-E layer is positioned between the photovoltaic device and the second glass pane, and wherein the first glass pane is configured to face an external environment” in claims 1, 23 in P6-P8, is not persuasive.
	TSAI discloses the Low-E film.  Therefore, modified LAM in view of TSAI teaches all limitations including the new limitations required by claims 1 and 23. 	

Contact Information
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726